DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/8/2021. Claims 1-5 and 7-20 are pending in the application. Claims 1 and 5 were amended and claim 6 was canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kambouris et al. (US 2014/0377421 Al).
Regarding claim 1, Kambouris discloses a method of isolating juice fractions, the method comprising  reducing the molecular weight of sugars in a clarified juice fraction that is a permeate from ultrafiltration at 2000 Daltons molecular weight cutoff of clarified juice stream ([0059][0060]),  comprising sucrose, glucose, fructose and other compounds; separating the reduced molecular weight sugars stream  (permeate) by nanofiltration (200 Daltons molecular weight cutoff) into a HMWN rich fraction (comprising sucrose and other nutrients) and a HMWN depleted fraction  (comprising 
Regarding claim 2, the method in Kambouris further comprises separating a juice stream into a clarified juice fraction and a solids-rich fraction ([0060].[0061]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are  rejected under 35 USC 103 as being unpatentable over Kambouris (US 2014/0377421 Al) in view of Ichikawa et al. (US2017/0332670A1).
Regarding claim 3, Kambouris  does  not  specifically  disclose  “further comprising bio-converting sugars in the HMWN-rich fraction to non-digestible carbohydrates. ” Ichikawa discloses alternative methods to reduce sugar content while producing healthful oligosaccharides by bioconverting sucrose that is contained in a fruit juice or vegetable juice into a fructooligosaccharide that is dietary fiber, while maintaining the flavor and juice liquid properties of the fruit juice or vegetable juice.
As the HWMN-rich fraction is a sucrose-rich fraction, it would have been obvious to one of ordinary skill in the art to consider reducing the sucrose in the fraction to non-digestible oligosaccharides (fructooligosaccharides) ([0028][0029], for example) in order to produce a reduced calorie fraction, as both the current invention and Ichikawa are directed to making reduced calorie beverages, with a reasonable expectation of success.
Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4).  As fructooligosaccharides have known health benefits  (see Ichikawa [0008], and the HMWN-rich fraction in modified Kambouris as in claim 3 is enriched with fructooligosaccharides, it would have been obvious to one of ordinary skill in the art to combine a fructooligosaccharides-enriched saccharides -reduced fraction of claim 3 with a solids –rich fraction to obtain a fructooligosaccharides enriched, sucrose reduced and therefore reduced calorie HMWN-rich juice fraction  with a reasonable expectation of success.
Claim 5 and 7-20  are  rejected under 35 USC 103 as being unpatentable over Kambouris in view of Loetzbeyer et al. (US 2018/0020702 Al) or Ichikawa or Nguyen et al. (Biotechnol. Lett (2015) 37:711–716).
Regarding claim 5, 7 and 8, Kambouris discloses the steps of providing a feed juice [0059], processing the feed juice to selectively separate high molecular weight nutrients to produce a HMWN-rich juice fraction.  The method comprises  separating a feed juice into a solids fraction and a clarified juice fraction, separating  the clarified juice fraction by ultrafiltration at 2000 Daltons molecular weight cutoff ([0059][0060]), into a permeate  comprising sucrose, glucose, fructose and other nutrients; separating the permeate from ultrafiltration  by nanofiltration (200 Daltons molecular weight cutoff) into a HMWN rich fraction (comprising sucrose and other nutrients [0063]) and a HMWN depleted fraction  (comprising glucose, fructose, aroma components and other nutrients  [0062]) (Examples 1 and 2, [0059]-[0066], claim 1).   The HMWN -rich fraction 
Kambouris does not specifically disclose bioconverting sugars present in the HMWN-rich fraction.  Loetzbeyer discloses efficiently reducing a content of sugars in a juice fraction by bioconversion (for example ([0095] – [0101]), Fig. 2, Fig. 12).   Ichikawa discloses alternative methods to reduce sugar content while producing healthful oligosaccharides by bioconverting  sucrose which is contained in a fruit juice or vegetable juice into a fructooligosaccharide that is dietary fiber, ([0028][0029],  while maintaining the flavor and juice liquid properties of the fruit juice or vegetable juice. Nguyen discloses bioconversion methods to convert sucrose into glucooligo-saccharides (see abstract). 
As the HMWN-rich fraction is a sucrose-rich fraction, it would have been obvious to one of ordinary skill in the art to consider reducing the sucrose in the fraction to non-digestible oligosaccharides as taught in Ichikawa and Nguyen, or partial conversion to sugar degradation products as taught in Loetzbeyer) in order to produce a reduced calorie juice fraction comprising healthful oligosaccharides and/or reduced sucrose content, with a reasonable expectation of success. 
Regarding claim 9, Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4). It would have been obvious to one of ordinary skill in the art looking to make a solids -rich reduced calorie juice product comprising selective high molecular weight nutrients from a feed juice, to consider combining a HMWN-rich sucrose reduced fraction, with a separated solids fraction from the feed juice to produce a juice product comprising fruit solids and selected HMWN, with a reasonable expectation of success.
Regarding claim 10, as the HMWN-depleted fraction contains sugars such as glucose and fructose, as discussed with reference to claim 5 above, it would have been obvious to one of ordinary skill in the art to bioconvert the sugars into sugar degradation products as taught in Loetzbeyer) in order to produce a reduced calorie juice fraction comprising reduced sugar content, with a reasonable expectation of success.
Regarding claim 11, Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4). It would have been obvious to one of ordinary skill in the art looking to make a solids -rich reduced calorie juice product comprising selective low molecular weight nutrients from a feed juice, to consider combining a HMWN-depleted sucrose reduced fraction, with a separated solids fraction from the feed juice to produce a juice product comprising fruit solids and selected nutrients, with a reasonable expectation of success.
Regarding claims 12-20, Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4).  As modified Kambouris produces a juice fraction rich in oligosaccharides, (discussed with reference to claims 5,7 8 and 10 above), one of ordinary skill in the art looking to produce a HMWN-rich juice fraction rich in oligosaccharides would perform a separation step as claimed to obtain a desired fraction comprising oligosaccharides, and further combine the fraction with a  the solids fraction to obtain a high solids HMWN-rich oligosaccharide-rich fraction, to obtain a juice fraction with a desired nutrient composition comprising oligosaccharides with known health benefits, and a  HMWN-depleted fraction that is combined with  HMWN-depleted oligosaccharide depleted fraction to form nutrient-rich water, separable into a high brix  water comprising residual sugars, and low brix water, with a reasonable expectation of success.  
One would further consider converting residual sucrose from the HMW-depleted oligosaccharide depleted fraction produced in purifying a HMWN-rich oligosaccharide-rich fraction in a high brix water fraction to oligosaccharides to obtain a reduced sugar water with increased content of healthful oligosaccharides, with a reasonable expectation of success, based on the successful production of oligosaccharides in juice fractions taught in the art, as discussed with reference to claim 5 above. One would further, if desired,   separate oligosaccharides and combine them with the solids-rich fraction to obtain a high fiber juice fraction, for example, with a reasonable expectation of success.
Although the claimed combination of specific selected fractions is not detailed in the art, such modification is within the knowledge and technical ability of one of ordinary skill in the art looking to produce juice fractions of predetermined composition. 
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421.  It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Claims 3-5 and 7-20 are therefore prima facie obvious in view of the art.
Response to Arguments
Amendments to independent claims 1 and 5 render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793